Citation Nr: 1034837	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 40 percent 
for transverse myelitis with spastic paraparesis of the left 
lower extremity.

3.  Entitlement to an initial evaluation in excess of 40 percent 
for transverse myelitis with spastic paraparesis of the right 
lower extremity.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for PTSD, and assigned a 10 
percent evaluation, effective July 29, 2002.  The record 
demonstrates that an August 2006 rating decision of the 
Indianapolis, Indiana RO increased the evaluation for PTSD from 
10 percent disabling to 30 percent disabling, effective July 29, 
2002.  The issue on appeal was previously before the Board in 
February 2008, at which time it was remanded for further 
development.  The requested development has been completed and 
the claim is again before the Board for further appellate 
consideration.  

The Board also observes that the Veteran perfected appeals as to 
the issues of entitlement to service connection for bilateral leg 
disability, to include spastic paraparesis, and entitlement to 
service connection for psoriasis, which were also remanded by the 
Board for further development in February 2008.  The record 
reflects that in an April 2010 rating decision, service 
connection was granted for such disabilities.  The Board notes 
that such action by the RO is considered a full grant of the 
benefits sought on appeal, and as such, those service connection 
claims are no longer before the Board for appellate review.

During the pendency of this appeal, the Veteran's claims file was 
transferred to the jurisdiction of the Indianapolis, Indiana RO, 
which has certified the case for appellate review.

In a statement dated and received in May 2010, the Veteran 
requested to reopen his claim for service connection for a 
low back disability, most recently finally denied in a 
February 2008 Board decision.  This matter has not been 
adjudicated by the RO, nor developed for appellate 
consideration at this time.  As such, it is referred to 
the RO for appropriate action.

The issues of entitlement to an initial evaluation in excess of 
40 percent, each, for transverse myelitis with spastic 
paraparesis of the left and right lower extremities, are REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required 
on his part.


FINDING OF FACT

Throughout the rating period on appeal, the competent clinical 
evidence of record demonstrates that the Veteran's PTSD has been 
manifested by irritability, nightmares, intrusive thoughts, 
impaired sleep, social avoidance, occasional panic attacks, 
transient suicidal ideations, and difficulty with relationships, 
with Global Assessment of Functioning (GAF) scores of between 58-
75, reflective of no more than transient/mild to moderate 
symptomatology, productive of social and occupational impairment 
comparable to no more than occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability. Upon receipt of an 
application for "service connection," therefore, the Department 
of Veterans Affairs (VA) is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within the VA that 
the analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

In the present case, with respect to the Veteran's claim for a 
higher initial evaluation for PTSD, the August 2003 rating 
decision granted the Veteran's claim of entitlement to service 
connection for PTSD, and such claim is now substantiated. As 
such, his filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b) (3) (2009).  
Rather, the Veteran's appeal as to the initial rating assignment 
here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  In this regard, an April 2005 Statement of the 
Case, under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic code (DC) 
criteria for evaluating a mental disorder, and included a 
description of the rating formulas under that diagnostic code.  
Thus, the appellant has been informed of what was needed to 
achieve a higher schedular rating.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve a higher evaluation for his service-connected PTSD.

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private and VA treatment 
records, and VA examination reports. Additionally, the claims 
file contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The Veteran was afforded VA examinations in January 2003 and 
August 2009. 38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate, 
because the examiners elicited substantial information regarding 
the Veteran's medical history and symptoms and completed 
objective examinations of him which provided information relevant 
to the Diagnostic Code rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent to 
his claim. Essentially, all available evidence that could 
substantiate the claim has been obtained

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2009).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2007); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra- schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, a 30 percent evaluation 
contemplates PTSD manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation, due to such 
symptoms as: depressed mood, anxiety, suspiciousness, weekly or 
less often panic attacks, chronic sleep impairment, mild memory 
loss, such as forgetting names, directions, recent events.

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete task); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more than 
slight impairment in social, occupational or school functioning.  
A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A GAF 
score of 41 to 50 indicates the examinee has serious symptoms or 
a serious impairment in social, occupational, or school 
functioning.  A GAF score of 31 to 40 indicates the examinee has 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school.  A GAF score 
of 21 to 30 indicates that the examinee's behavior is 
considerably influenced by delusions or hallucinations, has 
serious impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994),

Legal Analysis

The Veteran asserts that a higher evaluation is warranted for his 
service-connected PTSD.  At the outset, the Board observes that 
service connection has been established for the disability at 
issue effective from July 29, 2002, rated 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In this case, a January 2003 VA outpatient treatment record shows 
that the Veteran, who indicated that he worked for the county, 
reported that he no longer needed Ativan on an as-needed basis 
and was doing fairly well.  However, he noted that he experienced 
nightmares, intrusive recollections, old fears and sadness, 
palpitations, and tachycardia.  He also reported that he 
experienced phobic avoidance, gaps in memory of times, 
hypervigilence, increased startle, irritability, and tended to 
want to stay alone.  He had coherent speech on mental status 
examination.

A January 2003 VA examination report shows that the Veteran 
reported experiencing a history of sleep problems, problems 
communicating, and having conflicts with others (but not anything 
very major).  He also indicated that certain sounds and smells 
reminded him of the Delta area in Vietnam, but that he did not 
have a severe reaction of anxiety or agitation in response to 
those memories.  He avoided watching most war movies because they 
were disturbing to him, but he effectively turned them off.  
Current news coverage of possible wartime activity and terrorism 
aggravated him.  His primary complaint was that he lacked 
something in his relationships and that the last woman that he 
was with accused him of hitting or pushing her.  The Veteran 
indicated that such difficulty with relationships was painful to 
him because he did not like being alone, but he felt that he 
could not share in a relationship with another.  The examiner's 
impression was that the Veteran seemed to have some lasting 
symptoms as a result of his Vietnam related stressors and as a 
result had "disturbed sleep, difficulty with relationships and 
so, on, but not to a very severe degree."  The examiner's AXIS I 
diagnosis for the Veteran was PTSD, but at a very mild degree.  
The examiner's AXIS V diagnosis was that the Veteran had a GAF 
level of 75.  The examiner further indicated that the Veteran had 
only transient symptoms and mild disturbances and some degree of 
impairment of his social relationships, but that he was working 
well, satisfied with his job and did not have a major array of 
symptoms as is seen in more severe cases for a GAF 75 and he was 
competent to handle his own benefits.

The Veteran also underwent a VA examination in August 2009.  At 
that time, the Veteran reported that he received outpatient 
treatment for his PTSD between 2001 and 2003, but was not 
receiving current treatment and had not been hospitalized for a 
mental disorder.  On psychiatric examination, the examiner 
reported that the Veteran was casually dressed, and was restless, 
fatigued, and tense.  His speech was unremarkable, and he had a 
cooperative attitude, a constricted affect, and an anxious, 
dysphoric mood.  The Veteran's attention was intact to person, 
time, and place, and he had unremarkable thought processes, 
understood that he had a problem, understood the outcome of his 
behavior, and had average intelligence. The Veteran complained of 
sleep impairment (i.e. sleep interrupted) and occasional panic 
attacks that were triggered by a certain event. The Veteran also 
had ruminations of suicidal ideations and passive and transient 
suicidal thoughts, but no delusions, hallucinations, 
inappropriate behavior, or obsessive/ritualistic behavior. The 
Veteran had fair impulse control, but episodes of violence, 
including an episode four years prior when he was in a 
relationship and lost sight of reality and threw a brick through 
the window of a car.  It was indicated that the Veteran was not 
able to maintain minimum personal hygiene, but that there was no 
problem with activities of daily living.  His had normal remote, 
recent and immediate memory.  With respect to mental competency, 
the Veteran knew the amount of his benefit payment and the 
amounts of monthly bills, he prudently handled payments, 
personally handled money and paid bills, and was capable of 
managing his financial affairs.  With respect to his employment 
history, the Veteran's usual occupation was that of a VA Service 
Officer, who worked fulltime, and that the duration of his 
current employment was between 5 to 10 years.  He had lost one 
week of time during the last 12-month, including two sick days 
for physical illness and the other days for mental health reasons 
(i.e. the volume of his work).  

The Veteran's AXIS I diagnosis was PTSD by history and adjustment 
disorder with anxiety and depression.  The Axis V: GAF score was 
58.  The comments associated with such score was that the Veteran 
drank five times a week, most nights he had two drinks per night, 
and that twice a week, he had three to four drinks per night.  In 
addition to the PTSD, the Veteran was suffering from adjustment 
disorder with anxiety and depression, which was related to the 
Veteran's volume of work in that his caseload had increased by 
20% in the past year.  It was indicated that he had difficulty 
delegating to others, and had become more short-tempered and 
irritable, and that it took more emotional reserve for the 
Veteran to continue to manage his job.

The Veteran's psychiatric summary was that there was no total 
occupational and social impairment due to mental disorder and 
signs and symptoms, but that his mental disorder resulted in 
deficiencies in family relations (he had not dated long term in 
four years), work, and mood (anxiety and depression).  His mental 
disorder also resulted in deficiency in thinking, but not 
judgment.  The Veteran's PTSD, in addition to his current anxiety 
and depression, were current obstacles to his productivity and 
reliability at work.

Based on the clinical evidence of record, the Board finds that 
the Veteran's PTSD symptomatology is most reflective of the 
currently assigned 30 percent evaluation and not the next higher, 
50 percent evaluation.  In this regard, the Board acknowledges 
that the Veteran experiences occasional panic attacks, 
depression, memory loss, anxiety, social avoidance, and 
deficiencies in mood, thinking, and family relationship.  
However, the Board finds that such social and occupational 
impairment is contemplated in the currently assigned 30 percent 
evaluation.  The Board also acknowledges that the record 
demonstrates that the Veteran experienced suicidal ideations.  
However, the record reflects that such ideations are only passive 
and transient and there is no evidence that he has any current 
intent or plan.  Further, the record does not show that the 
Veteran has a flattened affect or circumstantial, circumlocutory, 
or stereotyped speech.  Indeed, evidence of record shows that the 
Veteran's had coherent, unremarkable speech, albeit with a 
constricted affect.  Additionally, the record does not show that 
the Veteran had difficulty in understanding complex commands or 
impaired judgment or abstract thinking.  Indeed, the clinical 
evidence shows that the Veteran was competent to handle his 
funds, financial affairs, and benefits, had unremarkable thought 
processions, did not have deficiencies in judgment, understood 
that he had a problem, and was oriented to person, time, and 
place.  

The Board further notes that with respect to the Veteran's 
occupational and work efficiency, a January 2003 VA examination 
report shows that the Veteran stated that he was working well and 
satisfied with his job as a Veterans Service Office.  The August 
2009 VA examination report also shows that the Veteran had been 
employed full-time as a VA Service Officer for the past 5 to 10 
years.  Further, although the August 2009 VA examination report 
shows that the Veteran was experiencing occupational deficiencies 
(i.e. -- difficulty delegating work to others, becoming more 
short-tempered, and irritable,) because of a mental disorder, 
including adjustment disorder with anxiety and depression, such 
report additionally shows that the Veteran's work difficulties 
are also due to the volume of his work, which had increased by 20 
% during the past year.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent at any 
time throughout the rating period on appeal.  Although the 
Veteran asserts that he is entitled to an increased evaluation 
for his service-connected PTSD, he is not a licensed medical 
practitioner and is not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, although the Board finds the 
Veteran credible in reporting his symptoms, such are consistent 
with the current 30 percent rating.  Accordingly, the Board finds 
that the medical findings on clinical evaluation are of greater 
probative value than the Veteran's statements regarding the 
severity of his PTSD.  Therefore, based on the medical evidence 
of record, the Board concludes that throughout the rating period 
on appeal, the Veteran's overall disability picture more nearly 
approximates the criteria for the currently assigned 30 percent 
evaluation.  As a result, the Board finds that the preponderance 
of the evidence is against an initial evaluation in excess of 30 
percent for the Veteran's PTSD at anytime throughout the rating 
period on appeal, a staged rating is not warranted, and the claim 
must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude the 
use of the regular rating schedule.  38 C.F.R. § 3.321 (2009).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder, is denied.


REMAND

A statement signed by the Veteran, dated and received in May 
2010, may be reasonably construed as a notice of disagreement 
with the April 2010 rating decision assignment of a 40 percent 
initial rating, each, for the service-connected transverse 
myelitis with spastic paraparesis of the left and right lower 
extremities.  When a notice of disagreement has been filed, the 
RO must issue a statement of the case.  Manlicon v. West, 12 Vet. 
App. 238, 240-41 (1999).  As the RO has not yet issued a 
statement of the case with regard to these issues, a remand is 
required.

Accordingly, the case is remanded for the following actions:

Appropriate action should be taken, 
including review of the evidence of record, 
the issuance of a statement of the case, 
and the notification of the Veteran's 
appellate rights, as to the issues of:  (1) 
Entitlement to an initial evaluation in 
excess of 40 percent for transverse 
myelitis with spastic paraparesis of the 
left lower extremity; and (2) Entitlement 
to an initial evaluation in excess of 40 
percent for transverse myelitis with 
spastic paraparesis of the right lower 
extremity.  The Veteran is reminded that, 
to vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
to the April 2010 rating decision must be 
filed.  If the Veteran perfects an appeal 
as to these issues, the same should be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


